DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on December 15, 2020, in which claims 1-20 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on December 15, 2020, with respect to claims 1-20 have been fully considered and are persuasive. The 35 USC 103 rejection set forth in the last office action, mailed on November 27, 2020 has been withdrawn. After further reviewed Applicant’s arguments consistent with the specification, it is conceivable that Soto does not filter apps that are less relevant" within a hotspot. And Soto does not teach or suggest "displaying...a sliding scale interactive filter feature, overlaid on an electronic map, wherein the feature enables a user to apply a threshold of granularity of mobile application usage data to a quantity of mobile application icons to display" as disclosed in the specification, figure 3A, item 304, wherein the slider indicates a level of granularity that enables user to move it to the left or right depending on how many apps the user wants to display on a geography map in a location where the corresponding apps are currently in use, which is different from Soto that uses a query filter that displays a less relevant apps on a map.

Allowable Subject Matter
Claims 1-20 are allowed in light of the Applicant’s arguments and in light of the prior art made of record. The following is an examiner’s statement of reasons for allowance: the claimed invention is involved in displaying an interactive filter for indicating a threshold of granularity of mobile application usage data overlaid on an electronic map by the one or more computer processors, wherein the threshold of granularity indicates a quantity of mobile application icons to display and it is set by a user based on an input interactive filter.
The closest prior art, Soto (U.S. Patent Publication 2013/0339345), on the other hand, involves in displaying a number of apps that are available on mobile device, filters apps that are less relevant" where relevance is defined as "user is not within a hotspot and determines a set of apps with hotspots within a threshold distance of the location of interest". Soto, however, does not teach or suggest "displaying...a sliding scale interactive filter feature, overlaid on an electronic map, wherein the feature enables a user to apply a threshold of granularity of mobile application usage data to a quantity of mobile application icons to display". Meanwhile, Stekkelpak (U.S. Patent Publication 2014/0250433) is involved in displaying a prompt on the mobile device to install the first application in response to assigning a situational utility score to one or more applications available in an application repository, managing applications on a mobile device by receiving context data related to the mobile device; assigning a situational utility score to one or more applications available in an application repository by analyzing the context data and tags associated with the one or more applications to determine which applications have situational usefulness; and when a first application has a situational utility score greater than a first threshold value.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032.  The examiner can normally be reached on Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        February 18, 2021